Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/342769 
    
        
            
                                
            
        
    

Parent Data16342769, filed 04/17/2019 is a national stage entry of PCT/KR2017/011449, International Filing Date: 10/17/2017   

Final Office Action



Claims 1-14 were canceled.
New claims 15-23 were added.  
Amendments in claims filed on 10/16/2020 were entered. 
No claim is allowed. 



Response to Remarks

Applicants response filed on 10/16/20 is acknowledged.  Since claims were amended therefore, rejection under 112 (1) written description is withdrawn.  New claims were added.  Current office action addresses new claims. 

.



Election of invention

Previously, Ina response to restriction requirement filed on 01/15/2019. Applicants elected group III and elected formula 2 as species. 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol).  Restriction is made final.  

Information Disclosure Statement

No IDS was filed in this application.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 15-23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hong, John (US 2010/0010087), Jing Hua (US 20040071791) and Patent and Clinical Trial Record of Immuuno regulatory Treatment ROCKPID, Nov. 26, 2014, Applicants submission of Written Opinion dated 04/17/2019, reference not provided, labelled as D1) These references teach 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (also referred to herein as EC-18, also named as MADG) for treating psoriasis.   See the entire documents.

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 15 and 16, Hong teaches a method of treating an individual having a wound or injured tissue. The steps of the method for treating an individual having a wound or injured tissue; and administering an amount of one or more mono acetyl diacyl glycerol compounds (referred to herein as "MADG") to the individual. One MADG compound disclosed is 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (also referred EC-18).  [0004].  It enhances healing of the wound or injured tissue, or alleviates or ameliorates symptoms associated with the wound or injured tissue, as compared to that not subjected to a MADG compound. The injured tissue includes, e.g., 

    PNG
    media_image1.png
    112
    224
    media_image1.png
    Greyscale

In regards to claim 17, it teaches compound of formula II. This compound is also in claim 

    PNG
    media_image2.png
    137
    312
    media_image2.png
    Greyscale

In regards to claim 19, Hong teaches method of treating an individual having a wound or injured tissue, the method comprises: a. selecting an individual having a wound or injured tissue; and b. administering to the individual an amount of one or more MADG compounds. (See claim 1).
In regards to claims 19, 20, 22 and 23, Hong teaches method of treatment to a subject which is a human.  is done on humans. [0042] and [0048].  Hong teaches the injured tissue is the result of acute or chronic diseases or conditions skin injury and symptoms associated with wound or injured tissue include bleeding, inflammation, edema, bruising, and elevation of leukocytes.  Claims 4-6).
In regards to claim 21, 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (also referred EC-18) is administered in an amount that ranges between about 10 mg/kg and about 100 mg/kg. which is in claimed range 0.1 to 1000 mg/kg. 
-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol) with reasonable expectation of success to treat  injured tissue is the result of acute or chronic diseases or conditions skin injury and symptoms associated with wound or injured tissue or wound or injured tissue, or alleviates or ameliorates symptoms associated with the wound or injured tissue as taught by Hong reference.  Since Hong teaches the treatment of injured tissue is the result of acute or chronic diseases or conditions skin injury and symptoms associated with wound or injured tissue include bleeding, inflammation, edema, bruising, and elevation of leukocytes, parson skilled in the art would have motivation to apply the teachings to treat acute or chronic disease or condition, skin injury with wound or injured tissue by administering E-18 (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol).   Person skilled in the art would consider such treatment because Hong teaches the same compound for treating acute or chronic disease or condition, skin injury with wound or injured tissue 
It would have been obvious to one skilled in the art at the time the invention was filed to administer the amounts of the same compound Hong teaches that actual effective amounts of compound or drug can vary according to the specific composition being utilized, the mode of administration and the age, weight and condition of the patient. Dosages for a particular individual patient can be determined by one of ordinary skill in the art using conventional considerations, (e.g. by means of an appropriate, conventional pharmacological protocol).  A person skilled in the art would the same compound EC-18) can be administered in an amount between about 10 mg/kg and about 100 mg/kg once, or periodically (e.g., more than once a day, daily, weekly, monthly) over the course of treatment. In a preferred embodiment, a MADG compound is administered in a range between about 40 mg/kg and about 80 mg/kg, and in an aspect, at about 50 mg/kg.  [0058].

Ascertaining the differences between the prior art and the claims at issue
. 

Document Dl, (Clinical Trial) teaches which is considered to be the closest prior EC-18 or 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol prevents not only rheumatoid arthritis, but also allergic atopy, nasal discharge, rhinitis, asthma, psoriasis, and the like. 
A person skilled in the art at the time the invention was filed would apply the teachings of D1 for treating psoriasis by pharmaceutical composition containing the same compound 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol.  
Additionally, another reference is also applied.  Hong does not explicitly teach term psoriasis, Hua was applied, 
Jing Hua teaches that psoriasis is a non-contagious chronic skin disease that appears in different forms and levels of severity. It is generally characterized by patches of raised red skin covered by a flaky white buildup. Psoriasis is usually a mild condition and a number of treatments are effective in managing the clinical symptoms. Psoriasis is generally diagnosed by examination of the skin. [0003].
Jing Hua teaches that the exact cause of psoriasis is unknown but it is believed to be due to faulty immune system signalling. Errant signals accelerate the production of skin cells which accumulate on the skin surface because the body is not able to shed them fast enough. Some patients have a genetic predisposition to psoriasis but an external environmental trigger is generally necessary to initiate symptoms. Identified triggers include emotional stress, injury to the skin, infections and drug reactions.  [0004].
It would have been obvious to one skilled in the art to use teachings of Hong to treat acute or chronic disease or condition, skin injury with wound or injured tissue by administering E-18 (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol) which is expected to treat psoriasis as Hua reference teaches that psoriasis is injury to the skin, the injured tissue is the result of acute or chronic diseases or conditions skin injury and 
Therefore, a person skilled in the art would for treating an individual having a wound or injured tissue, by the compound E-18 (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol) with the wound or injured tissue are ameliorated and treat psoriasis. Psoriasis is a skin disease that causes red, itchy scaly patches, most commonly on the knees, elbows, trunk and scalp. Psoriasis is a common, long-term (chronic) disease.

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SABIHA N QAZI/Primary Examiner, Art Unit 1628